internal_revenue_service number release date index number ---------------------------- ------------- ----------------------------------- ----------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-141325-06 date date -------------------------------------- ------------------------------------ ------------------------------------ legend acquiring -------------------------------------------------------------- -------------------------------------------------- sub -------------------------------------------------------------- -------------------------------------------------- target -------------------------------------------------------------- -------------------------------------------------- state x date date date m n ---------------------- ------------------- ----------------- ---------------- -------- -------- plr-141325-06 p -------- dear ---------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below summary of facts acquiring sub and target each are corporations of state x acquiring owned approximately m of the stock of target and approximately n of sub sub owned approximately p of target acquiring as of date elected to be a subchapter_s_corporation on date acquiring and sub entered into a plan of stock exchange under the laws of state x the stock exchange pursuant to the stock exchange the stockholders of sub exchanged their shares in sub for shares in acquiring as a result sub became a wholly owned subsidiary of acquiring effective as of date acquiring made an election to treat sub as a qualified_subsidiary qsub acquiring represents that the stock exchange followed by the qsub satisfied the requirements of sec_368 of the internal_revenue_code the code for valid business purposes including facilitating a more efficient operating structure target will also become a qsub of acquiring the proposed transaction i to accomplish these business purposes the following transaction is proposed the proposed transaction acquiring and target will enter into a plan of stock exchange under the laws of state x each outstanding share of target will be exchanged for one share or correspondingly fractional share of acquiring acquiring stock or who would be an ineligible shareholder of a subchapter_s_corporation will receive cash from acquiring to treat target as a qsub any target shareholder who does not want to exchange target stock for immediately following the stock exchange acquiring will make an election iii ii representations plr-141325-06 in connection with the proposed transaction it has been represented that a the fair_market_value of the acquiring stock and other consideration received by each target stockholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the proposed transaction for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target immediately prior to the proposed transaction following the proposed transaction the stockholders of target will be in control of acquiring within the meaning of sec_368 there is no plan or intention by the shareholders of target to sell exchange or otherwise dispose_of shares of acquiring stock acquiring has no plan or intention to reacquire directly or through a related_person any of its stock issued in the proposed transaction acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the proposed transaction except for dispositions made it the ordinary course of business the liabilities of target assumed by acquiring as determined under sec_357 were incurred by target in the ordinary course of its business and are associated with assets transferred following the proposed transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business at the time of the proposed transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect the acquisition or retention of control as defined in sec_368 b c d e f g h i plr-141325-06 j k l m n acquiring target and the stockholders of target will each pay their respective expenses if any incurred in connection with the proposed transaction there is no intercorporate debt existing between acquiring and target that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities to be assumed by acquiring target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 ruling sec_1 the stock exchange between target and acquiring followed by the qsub no gain_or_loss will be recognized by target upon the transfer of all its provided that a valid qsub election was made for target based on the information submitted and on the representations set forth above we rule as follows election made by acquiring on behalf of target will be a reorganization within the meaning of a d of the code acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 assets to acquiring in exchange for acquiring stock and the assumption by acquiring of target liabilities sec_361 and sec_357 acquiring stock to its shareholders sec_361 assets of target in exchange for acquiring stock sec_1032 as the basis of such assets in the hands of target immediately prior to the transfer sec_362 the period during which such assets were held by target sec_1223 the basis of the target assets in the hands of acquiring will be the same no gain_or_loss will be recognized by acquiring upon its receipt of the no gain_or_loss will be recognized by target on the distribution of the the holding_period of target’s assets in the hands of acquiring will include the basis of the shares of the acquiring stock received by the target no gain_or_loss will be recognized by the shareholders of target upon plr-141325-06 their receipt of the acquiring stock in exchange for their target stock as described above sec_354 shareholders will be the same as their basis in the target stock surrendered in exchange therefor sec_358 and sec_1_358-2 the holding_period of the acquiring stock received by the target shareholders will include the holding_period of the target stock surrendered in exchange therefore provided that the target stock is held as a capital_asset on the date of the exchange sec_1223 the items of target described in sec_381 subject_to the provisions and limitations of sec_381 sec_382 sec_383 and sec_384 as provided in sec_381 acquiring will succeed to and take into account caveats the rulings contained in this letter are based upon information and no opinion is expressed or implied about the tax treatment of the proposed representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any material submitted in support of the request for rulings it is subject_to verification on examination transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not expressly covered by the above rulings in particular no opinion is expressed i about the cash payments made to dissenters or ineligible shareholders of an s_corporation and ii the validity of the qsub election made by acquiring on behalf of target the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-141325-06 in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely ____________________ lewis k brickates chief branch office of associate chief_counsel corporate
